DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
102.  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
P-1, P-2, P-3, P-4, P-5, P-6, P-7, P-8, P-9, P-10, P-11, P-12, P-13, P-14, P-15, P-16, 
E-1, E-2, E-3, E-4, E-5, E-6, E-7, E-8.  
The drawings are still further objected to because Figure 1 is difficult to read due to faded/pixelated text.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 32, the phrase -P11 is going to get appears to be an incomplete thought.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrase in determined portions is unclear.  One of ordinary skill in the art would be unable to replicate the method steps since it is unclear what components are present.  Determined portions could be zero for all components.
Further in regards to Claim 1, the phrase receiving analyzer data is unclear.  Where is this data coming from?  Is this a result of analyzing one or more characteristics?  It is unclear whether Applicant is expected to make the connection that analyzing is performed by an analyzer, or if in fact this analyzer is a new device for providing the analyzer data.  No analyzer is previously disclosed.
In regards to Claim 6, it is unclear where in the process this step occurs, as the method of Claim 1 does not disclose a bast-hurd blend.
In regards to Claim 9, it is unclear where in the process this step occurs, as there is no bale press disclosed in Claim 1.
	In regards to Claim 10, the phrase over 50% fibre content is unclear.  Is this the short fibre?  Further, how can there be fibre content if it is pulverized?
	In regards to Claim 11, the phrase the baler lacks proper antecedent basis.
	Further in regards to Claim 11, the term the input units is unclear, as the claim previously discloses one or more input units.  Is Applicant limiting the input units to being multiple input units?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syre (5892157).
Syre teaches a dynamic flexural tester for testing mechanical properties on a material having a fixed geometry (Figure 1), comprising: 
a pair of fixed lower rollers (Details 12, 12ʹ); 
a moveable upper roller (Detail 14) located horizontally between the pair of fixed lower rollers and vertically above the pair of fixed lower rollers; 
a mechanical positioner in mechanical communication with the upper roller to move the upper roller along the vertical axis (Detail 20); and 
a load cell (Detail 18) located between the mechanical positioner and the upper roller, the material received between the upper and lower rollers where the mechanical positioner applies a downward force on the upper roller until the upper roller reaches a predetermined downward deflection distance, a force is registered by the load cell that is proportional to the flexural strength of the material when the upper roller reaches the predetermined downward deflection distance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al (4936206) in view of Anthony et al (5101672).
Miles teaches a bale press (Figure 8) comprising:
	a frame (body of apparatus);
	a motor (piston is driven by motor, which would obviously be mounted on the body);
	a piston located in the frame and mechanically connected to the motor (Detail 145); the piston moveable along a vertical axis (vertical depends on orientation of apparatus; capable of being vertical); and
a bale press located at a lower end of the piston (At Detail 167 in Figure 8).
While Miles essentially teaches the invention as detailed, it fails to specifically teach at least one transparent window and a sensor configured to sense via the transparent window, the frame receiving material between the bale press and a lower portion of the frame, the bale press forced downwards by the motor via the piston to compress the material, the sensor sensing at least one characteristic of the material during compression of the material.  Anthony, however, teaches that such components are well known in the fiber processing arts (Details 16 and 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the window and sensor of Anthony in the bale press of Miles, so as to allow for the sensing and monitoring of the material and apparatus.  The ordinarily skilled artisan would have appreciated the benefits afforded by the window and sensor, and known to apply them to Miles without undue experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Ghorashi et al (6098454) Figures, Kolla et al (6133348) Abstract, Liang et al (6841231) Abstract, Chute et al (7669292) Figures, and Henry et al (20150166745) Figures teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732